                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 19-00121-ODW

 Defendant           Vanesa Nava Reyes                                       Social Security No. N         O   N   E
 akas:   Katrina Nava                                                        (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.    Sept.    18   2019

  COUNSEL                                                             Isabel Bussarakum, DFPD
                                                                             (Name of Counsel)

      PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING
          Count 1: 8:1326(a): Illegal Alien Found in the United States Following Deportation
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                     8 months on the single-count indictment.

It is ordered that defendant shall pay to the United States a special assessment of $100, which is due immediately. Any

unpaid balance shall be paid at $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility

Program.



Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived, as it is found that defendant does not have the

ability to pay a fine.



Upon release from imprisonment, defendant shall be placed on supervised release for a term of one year under the

following terms and conditions:

1.       Defendant shall comply with the rules and regulations of the U.S. Probation Office and General Order 18-10,

including, but not limited to, the condition that defendant shall not commit another federal, state, or local crime;

2.       Defendant shall refrain from any unlawful use of a controlled substance. As directed by the Probation Officer,

defendant shall submit to one drug test within 15 days of release from imprisonment. Thereafter, defendant shall also

submit to periodic drug testing as directed by the Probation Officer, not to exceed eight drug tests per month;

3.       Defendant shall comply with the immigration rules and regulations of the United States, and when deported
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
 USA vs.     Vanesa Nava Reyes                                      Docket No.:   CR 19-00121-ODW


from this country, either voluntarily or involuntarily, not re-enter the United States illegally. Defendant is not required

to report to the Probation Office while residing outside of the United States; however, within 72 hours of release from

any custody or any re-entry to the United States during the period of Court-ordered supervision, defendant shall report

for instructions to the U.S. Probation Office at 312 N. Spring Street, los Angeles California 90012.

4.       Defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport, or

any other form of identification in any name, other than defendant's true legal name, without the prior written approval

of the Probation Officer; nor shall defendant use, for any purpose or in any manner, any name other than her true legal

name; and

5.       Defendant shall cooperate in the collection of a DNA sample from herself.



The Court recommends defendant to be housed in a Southern California facility.



Having carefully considered Section 5D1.1(c) of the Guidelines and the accompanying commentary, the Court finds

that a term of supervised release is appropriate in this case for the reasons articulated by the government. The Court

further finds that the duration, terms, and conditions of supervised release ordered herein are reasonably related to the

history and characteristics of the defendant, the need for the sentence imposed to afford adequate deterrence to criminal

conduct, and the need to protect the public from further crimes of defendant. The Court also finds that the duration,

terms, and conditions of supervised release involve no greater deprivation of liberty than is reasonably necessary for

the purposes set forth earlier, and are consistent with any pertinent policy statements issued by the Sentencing

Commission.

After considering the aggravating and mitigating circumstances, the Court finds the entire sentence as stated to be

reasonable and appropriate given consideration of the factors set forth in 18 U.S.C. § 3553, including: under factor

(a)(1), defendant's history of committing crimes in the United States and then returning illegally to the United States

following deportation; under factor (a)(2)(A), the need for the sentence to promote respect for the laws and to

sufficiently and justly punish defendant for this serious offense; under factor (a)(2)(B), the need for the sentence to

impress upon defendant and others the seriousness of her offense of illegally returning to the United States and to deter

her, specifically, and others, generally, from returning illegally; under factor (a)(2)(C), the need for the sentence and

defendant's anticipated subsequent deportation to protect the public from further crimes of the defendant; and under


CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 2
 USA vs.     Vanesa Nava Reyes                                     Docket No.:   CR 19-00121-ODW


factor (a)(6), the need to avoid unwarranted sentence disparities with other similarly situated defendants convicted

under the United States Attorney's Office's Illegal Re-entry Fast Track Program. The Court also considered mitigating

factors in this case, particularly defendant's guilty plea pursuant to the fast track early disposition program and the

resulting benefits to the government and judicial system, including the efficient use of the resources of this Court, the

United States Probation Office, and the government.




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 3
 USA vs.     Vanesa Nava Reyes                                                Docket No.:       CR 19-00121-ODW


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and

 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of

 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke

 supervision for a violation occurring during the supervision period.




            September 18, 2019

            Date                                                   U. S. District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                   Clerk, U.S. District Court




            September 18, 2019                               By    Sheila English /s/

            Filed Date                                             Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged

       crime;                                                                        in criminal activity and must not knowingly associate with any person

 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation

       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless

       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined

       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or

 3.    The defendant must report to the probation office as instructed by            rehabilitation;

       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not

 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other

       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,

       officer;                                                                      except as prescribed by a physician;

 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being

       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;

       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,

 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;

       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law

       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the

       change in residence or persons living in defendant’s residence;               permission of the court;

 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific

       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to

       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to

       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make

 8.    The defendant must work at a lawful occupation unless excused by              such notifications;

       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to

       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from

       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the

       unanticipated change;                                                         defendant; and provide the defendant with needed educational or

                                                                                     vocational training, medical care, or other correctional treatment in the

                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 5
 USA vs.     Vanesa Nava Reyes                                                    Docket No.:     CR 19-00121-ODW


             The defendant must also comply with the following special conditions (set forth below).




           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or

 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject

 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable

 for offenses completed before April 24, 1996.



           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the

 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



           The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or

 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the

 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).

 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust

 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §

 3563(a)(7).



           Payments will be applied in the following order:



                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

                                Non-federal victims (individual and corporate),

                                Providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 6
 USA vs.     Vanesa Nava Reyes                          Docket No.:   CR 19-00121-ODW




CR-104 (wpd 10/18)               JUDGMENT & PROBATION/COMMITMENT ORDER                  Page 7
 USA vs.     Vanesa Nava Reyes                                                   Docket No.:      CR 19-00121-ODW




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to

 Defendant noted on appeal on

 Defendant released on

 Mandate issued on

 Defendant’s appeal determined on

 Defendant delivered on                                                                      to

      at

      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal

                                                               By

            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my

 legal custody.


                                                                     Clerk, U.S. District Court


                                                               By

            Filed Date                                               Deputy Clerk


CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 8
 USA vs.     Vanesa Nava Reyes                                                 Docket No.:     CR 19-00121-ODW




                                                 FOR U.S. PROBATION OFFICE USE ONLY




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of

supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 9
